Title: Notes on the Account with Richard Harvie & Company, 22 July 1795
From: Jefferson, Thomas
To: 


Notes on the account of R. Harvie & Co. against me, and the bond given on it.
My dealings with Kippen & Co. commenced in 1762. but I had never had a single account from them when Mr. Harvie and myself settled, which was Apr. 18. 1775. Consequently I had no means of correcting any errors in his account which related to transactions with Kippen & Co. or Henderson McCaul & Co. It is only on recieving the accounts of those companies that I am able to rectify what was wrong in Mr. Harvie’s.
  At the time of my settlement with Mr. Harvie, interest was calculated on the different balances from year to year at the moment they became due, down to the date of the settlement Apr. 18. 1775. and these sums of interest were added to the principal and a bond given, converting the whole into principal, to wit, for £198–12–2 ¾. Wherever therefore any improper debets are inserted, or credits omitted, in the account, interest must be calculated on them from their date, and a deduction made accordingly from the amount of the bond.
  In Kippen & Co.’s account against me is the following debet. ‘1768. Aug. 31. To cash in account with Richd. Harvie & Co. on your order in May 1766. £25–0–0.’ Mr. Harvie has given me no credit for this article. Consequently we are to deduct from the bond as follows.





 £


1768. Aug. 31.
Omission of credit for my order on Kippen & Co.
25– 0– 0




Y M D




Interest on do. till Apr. 18. 1775.
  6–7–18
 8– 5–10

       

In Henderson McCaul & Co.’s account is the following debit against me.


  ’1772. July 20.
To cash in account with R. Harvie & Co.
 £  s  d



    to Walter Mousley
  19– 4– 4¾



    to Henry Mullins
  12– 5– 0



    to Julius Shard
  10– 0– 0



    to Bartlet Ford
   6–10–11½



    to Stephen Willis
  14– 8– 7




  62– 8–11¼’


This matter is entered in my pocket memorandum book in these words.


‘1772. May 15.
  received of N. Campbell by R. Harvie £42–15–11½



  paid R. Harvie for B. Ford £6–10–11½



paid do. for Julius Shard £5.



  paid do. for Henry Mullins £12–5.’



Mr. Harvie’s entries are thus.



Dr.


Cr.
 £  s d


1771. Dec. 14.
To Bartlet Ford
  £6–4–2
  1772.Dec.31.
By N. Campbell
  19– 8–7


  1772. Apr. 24.
To cash.
  19–0–0
  1773.Oct. 4.
By Bartlet Ford
   6–11–0½



To N. Campbell
  19–8–7





This is a perplexed transaction, nor does my memory serve at all in setting it to rights. However, a knowlege of the course of business between us, and these different entries, with more time to consider and examine into it, than when I sketched out the notes formerly given to Mr. Lyle, enable me to present a more probable view of it, and to reconcile all our entires by supposing only one instead of two erroneous charges in Mr. Harvie’s statement.—I sold my crops habitually to Kippen & Co. and drew on them for money. Mr. Harvie having a store here connected with them, I sometimes got small articles of goods from him, but never drew money from him. My overseers and workmen usually had little debts with him of which I became paymaster, and did it by orders on Kippen & Co. I had to pay Mr. Harvie in 1772




 £


for
Bartlet Ford
   6–10–11½



Julius Shard, one of my workmen
  10– 0– 0



Stephen Willis, another of do.
  14– 8– 7



Henry Mullins
  12– 5– 0



Walter Mousley, one of my overseers
  19– 4– 4¾




  62– 8–11¼


  I gave orders in Mr. Harvie’s favor for these sums on Kippen & Co. Neill Campbell being then their factor.
Mr. Campbell, Mr. Harvie and myself were at the next meeting of the merchants at the April General court. On the 15th. of May he received and brought me from Neill Campbell £42-15-11½ in part of the orders. It seems from my entry that we agreed he should stop


Ford’s
  £6–10–11½


Mullins’s
  12– 5– 0


  and half of Julius Shard’s, towit
 5.



  23–15–11½


    and he paid me the balance
  19– 0– 0



  42–15–11½ cash,

  concluding between us I suppose that the £19-4-4 ¾ destined for Mousley, we would settle with him each of us separately, as we afterwards did. Still there remained 
    
    the other half of Shard’s money  
  £5–0–0


    and Stephen Willis’s
  14–8–7


    making together
  19–8–7


and this is the very sum he afterwards drew or settled with N. Campbell, and both debited and credited by him in my account. Thus Kippen & Co.’s entries become fully justified. Mine are fully justified, for not being a party in the settlement afterwards of the £19-8-7 it was not entered in my memorandum book. It enables us too to understand Mr. Harvie’s entries, with respect to which I should before have observed that on a blank page of his account, but not in the account, were these words in his own handwriting.


‘Henry Mullins
  12– 5– 0 ’
}
a mere memorandum that they were settled


‘Julius Shard
  10–      ’


‘Bar. Ford
   6–10–11½’


‘Stephen Willis
  14– 8– 7 ’


  Let us see now how Mr. Harvie made his entries.
  He both debits and credits me with Ford’s money. This was right. He neither debits nor credits me with Mullins’s and the half of Shard’s first received. This too was right. He both debits and credits me with the other half of Shard’s money £5. and Willis’s £14-8-7 when he makes the entry ‘To Neill Campbell £19-8-7, and By Neill Campbell £19-8-7.’ But as to the £19. cash he debits me with it, and does not credit me. This is wrong. He ought either to have entered it to both Dr. and Cr. or to neither, as he did the other articles. It is clear he was only the bearer of the money from Neill Campbell to me, and he ought to have given me credit on the receipt of it, if he meant to charge me with his delivery of it.—My accounts settled with Ford, Shard, Willis and Mousley prove this exposition of facts. In the three former they allow me exactly these sums paid to Mr. Harvie. In Mousley’s account there is no such allowance, which shews I paid him otherwise as before mentioned. Some of these accounts were shewn to Mr. Lyle. The others shall be produced. I had no account with Mullins, the transaction with him being single.
The bond then must be corrected as follows.




 £  s  d


1775. Apr. 18.
Th:J. to R. Harvie & Co. Dr. by bond
  198–12– 7¾


Cr.
   £  s  d


  1768. Aug. 31.
By omission of credit for my order on Kippen & Co.
   25– 0– 0



By interest on do. from Aug. 31. 1768. to Apr. 18. 1775
    8– 5–10


  1772. Apr. 24.
By wrong debet of cash
   19– 0– 0



By interest on do. from Apr. 24. 72. to Apr. 18. 75.
    2–16– 8




   55– 2– 6



balance for which the bond ought to have been given
  143–10– 1¾


  This exposition of facts reconciles all our entries, shews all are true in fact, and that only one in Mr. Harvies is erroneous in principle, because  the entry is not double, or because the £19. cash should only have been noted on the blank page of the account with the other articles of the same paiment.
1775. Sep. 24. I gave Mr. Harvie an order on H. Mullins, which was assumed by Richd. Anderson for £70.
To enable Mr. Harvie to recollect this, I will state the transaction.
Richard Anderson owed money to H. Mullins for tobacco in his hands.
  H. Mullins owed to Mr. Skipwith by bond £170. for negroes.
  Mr. Skipwith owed me by bond a greater sum for land.
  Skipwith gave me an order on Mullins for the £170.


I gave orders on Mullins as follows.
for Doctr. Walker
£30.



R. Harvie
£70.



Richd. Anderson
£70.




170.


  I credited the whole sum on Skipwith’s bond.
  Richard Anderson assumed the whole. I presume there were accounts running between his store and Mr. Harvie’s, both being in Charlottesville, and perhaps they have failed to make the entry at that time. I suspect it from the following note now in my hands, and shewn to Mr. Lyle. ‘Sir, I was to have paid £170. for Henry Mullins in Octob. 1775. so that if you will give him credit on his bond for that sum, I will be answerable to Mr. Harvie and Dr. Walker for your orders in favor of them, paiable at the same time. I am Sir your most obedt. servt. Richard Anderson. 28. Apr. 1777. to Thos. Jefferson esq.’—However these gentlemen may settle the matter between themselves does not concern me. I gave the order Sep. 24. 1775. The money was in R. Anderson’s hands: Mr. Harvie keeping off the demand makes any loss by depreciation, if any occurred, his loss, not mine. It was gold and silver when I gave him the order.
  Finally my account corrected with Mr. Harvie stands thus.


Th:J. to R. Harvie Dr. 1775.
Apr. 18.
to true balance for which the bond should have been
  143–10–1¾



Sep. 24.
to interest from Apr. 18. to this day
    3– 2–2¼





  146–12–4 


Cr.
By order on R. Anderson that day
   70–




Balance then remaining due
   76–12–4


Mr. Harvie sent me a written notification that he had assigned this bond in 1775. to Kippen & Co. I shewed this notification to Mr. Lyle. On examining the bond, such an endorsement is still legible tho’ defaced with the pen, and a subsequent assignment written to Mr. Lyle. This  can not affect me; and the sum really due on the bond must be on interest only from the close of the war, according to agreement as to whatever I owed to Kippen & Co.

Th: Jefferson July 22. 1795.

